Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-18 are allowed.  Claims 1 and 10 are independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires the following limitations of an image reading apparatus:
a case accommodating the reading unit in the case and including a transparent member and an opening, wherein the transparent member forms a part of the conveyance path and allows passing of light to the light receiving elements, and the case opening is provided in a side surface at an edge portion in a longitudinal direction of the case; and
a movable member including a cover portion and a connection portion and configured to move in an adjustment direction perpendicular to the longitudinal direction of the case, wherein the cover portion covers the case opening while being in contact with an outside of the side surface, and the connection portion connects the reading unit accommodated in the case and the cover portion,
wherein, when the movable member moves in the adjustment direction, the reading unit moves within the case to change an angle of the reading unit with respect to a conveyance direction of the document conveyance unit.


	Independent claim 10 includes the limitations of claim 1.
	Claims 2-9 depend on claim 1.
	Claims 11-18 depend on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hasegawa (US 2018/0273319 A1), a US counterpart of Japanese Patent Application Laid-Open No. 2017-208745 described in the specification 
	Hashimoto (US 9834399), corner sensor 295 moved to tilt to be in parallel with the leading edge of the sheet being conveyed.
	Kitaichi et al. (US 2015/0264207 A1), Figs. 15 and 16, CIS 21 is moved within support case 22 to tilt to be at an angle with respect to the longitudinal direction of the support case 22 but perpendicular to the sub-scanning direction Y.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674